                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

PATRICK SANDIDGE,                )
                                 )
    Plaintiff,                   )
                                 )
v.                               )                           No. 2:18-CV-00065-SKL
                                 )
COMMISSIONER OF SOCIAL SECURITY, )
                                 )
    Defendant.                   )

                               MEMORANDUM AND ORDER

       Plaintiff Patrick Sandidge (“Plaintiff”) brought this action pursuant to 42 U.S.C. §§ 405(g)

and 1383(c) seeking judicial review of the final decision of the Commissioner of Social Security

(“Commissioner” or “Defendant”) denying him disability insurance benefits (“DIB”). Each party

has moved for judgment [Docs. 15 & 18] and filed supporting briefs [Docs. 16 & 19]. This matter

is now ripe. For the reasons stated below: (1) Plaintiff’s motion for judgment on the pleadings

[Doc. 15] will be DENIED; (2) the Commissioner’s motion for summary judgment [Doc. 18] will

be GRANTED; and (3) the decision of the Commissioner will be AFFIRMED.

I.     ADMINISTRATIVE PROCEEDINGS

       According to the administrative record [Doc. 11 (“Tr.”)], Plaintiff filed his application for

DIB on June 29, 2015, alleging disability beginning June 26, 2015. Plaintiff’s claims were denied

initially and on reconsideration at the agency level. Plaintiff requested a hearing before an

administrative law judge (“ALJ”), which was held on August 7, 2017. On August 29, 2017, the

ALJ found Plaintiff was not under a disability as defined in the Social Security Act at any time

between the alleged onset date through the date of the decision. The Appeals Council denied
Plaintiff’s request for review, making the ALJ’s decision the final decision of the Commissioner.

Plaintiff timely filed the instant action.1

II.     FACTUAL BACKGROUND

        A.      Education and Employment Background

        Plaintiff was born March 15, 1962, making him a “person closely approaching advanced

age” when he filed his application, and a “person of advanced age” on the date of the ALJ’s

decision. 20 C.F.R. § 404.1563(d) & (e). He graduated high school and is able to communicate

in English. He has past relevant work as a lab technician and a motor assembler.

        B.      Medical Records

        In his June 2015 Disability Report, Plaintiff alleged disability due to severe arthritis in both

shoulders with bone degeneration in the left shoulder, degenerative disc disease (“DDD”) in his

lower lumbar spine, right ankle bone spurs, and sleep apnea (Tr. 189). While there is no need to

summarize the medical records herein, the relevant records have been reviewed and will be

discussed as necessary below.

        C.      Hearing Testimony

        At the hearing before the ALJ on August 7, 2017, Plaintiff and a vocational expert (“VE”)

testified. Plaintiff was represented by an attorney at the hearing. The Court has carefully reviewed

the transcript of the hearing (Tr. 71-90).




1
 Plaintiff also has pending a related case under the Employee Retirement Income Security Act of
1974, 29 U.S.C. §§ 1132(e)(1) and 1132(f) (“ERISA”), in the Eastern District of Tennessee, Case
No. 2:19-cv-44-TAV-MCLC, filed March 22, 2019. This Memorandum and Order does not
consider or address any issues pertaining to the ERISA case.
                                                 2
III.   ELIGIBILITY AND THE ALJ’S FINDINGS

       A.      Eligibility

       “The Social Security Act defines a disability as the ‘inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.’” Schmiedebusch v. Comm’r of Soc. Sec., 536 F. App’x 637, 646 (6th

Cir. 2013) (quoting 42 U.S.C. § 423(d)(1)(A)); see also Parks v. Soc. Sec. Admin., 413 F. App’x

856, 862 (6th Cir. 2011) (quoting 42 U.S.C. § 423(d)(1)(A)). A claimant is disabled “only if his

physical or mental impairment or impairments are of such severity that he is not only unable to do

his previous work, but cannot, considering his age, education, and work experience, engage in any

other kind of substantial gainful work which exists in the national economy.” Parks, 413 F. App’x

at 862 (quoting 42 U.S.C. § 423(d)(2)(A)).           The Social Security Administration (“SSA”)

determines eligibility for disability benefits by following a five-step process. 20 C.F.R. §

404.1520(a)(4)(i-v). The five-step process provides:

            1) If the claimant is doing substantial gainful activity, the claimant is
               not disabled.

            2) If the claimant does not have a severe medically determinable
               physical or mental impairment—i.e., an impairment that
               significantly limits his or her physical or mental ability to do basic
               work activities—the claimant is not disabled.

            3) If the claimant has a severe impairment(s) that meets or equals one
               of the listings in Appendix 1 to Subpart P of the regulations and
               meets the duration requirement, the claimant is disabled.

            4) If the claimant’s impairment does not prevent him or her from doing
               his or her past relevant work, the claimant is not disabled.



                                                 3
              5) If the claimant can make an adjustment to other work, the claimant
                 is not disabled.

Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009) (citations omitted). The

claimant bears the burden to show the extent of his impairments, but at step five, the Commissioner

bears the burden to show that, notwithstanding those impairments, there are jobs the claimant is

capable of performing. See Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512-13 (6th Cir. 2010)

(citations omitted).

         B.      The ALJ’s Findings

         The ALJ found Plaintiff met the insured status requirements through December 31, 2020.

At step one of the five-step process, the ALJ found Plaintiff had not engaged in substantial gainful

activity since his alleged onset date. At step two, the ALJ found Plaintiff’s shoulder osteoarthritis

and lumbar DDD were severe impairments. At step three, the ALJ found Plaintiff did not have an

impairment or combination of impairments that meets or medically equals the severity of one of

the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1.

         Next, the ALJ found Plaintiff had the residual functional capacity (“RFC”) to perform light

work as defined in 20 C.F.R. § 404.1567(b), except Plaintiff was limited to only frequent postural

activities and no overhead reaching with either upper extremity, and he was required to avoid

concentrated exposure to hazards (Tr. 36). At step four, the ALJ found Plaintiff was capable of

performing his past relevant work as a lab technician. In the Dictionary of Occupational Titles2

(“DOT”), this job is classified as a skilled, light exertion job. The VE testified Plaintiff performed

it at the medium exertional level. These findings led to the ALJ’s determination that Plaintiff was



2
    available at: https://www.oalj.dol.gov/LIBDOT.HTM
                                                4
not under a disability as defined in the Social Security Act at any time between the alleged onset

date and the date of the decision.

IV.    ANALYSIS

       Plaintiff asserts the ALJ’s decision should be reversed and this matter remanded for further

proceedings. He argues the ALJ’s assessment of his RFC is not supported by substantial evidence,

because the ALJ erred in his assessment of medical opinions from Plaintiff’s treating physician,

and in the ALJ’s assessment of Plaintiff’s “subjective allegations.” [Doc. 16 at Page ID # 647].

He also argues the ALJ erred in finding him capable of performing the lab technician job at step

four, because the record shows Plaintiff did not perform that job after 2003, and because it isn’t

clear Plaintiff actually was a “lab technician,” as defined in the DOT. Last, Plaintiff makes a brief

argument that the ALJ violated his duty to “fully and fairly develop the administrative record,”

because the ALJ “kept inquiring as to whether or not the Plaintiff was seeking a closed period of

disability.” [Doc. 16 at Page ID # 648-49]. The Court will address each issue in turn.

       A.      Standard of Review

       A court must affirm the Commissioner’s decision unless it rests on an incorrect legal

standard or is unsupported by substantial evidence. 42 U.S.C. § 405(g); McClanahan v. Comm’r

of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006) (citations omitted). The United States Supreme

Court recently explained that “‘substantial evidence’ is a ‘term of art,’” and “whatever the meaning

of ‘substantial’ in other settings, the threshold for such evidentiary sufficiency is not high.” Biestek

v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (citation omitted). Rather, substantial evidence

“means—and means only—‘such relevant evidence as a reasonable mind might accept as adequate

to support a conclusion.’” Id. (citing Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938));


                                                   5
see also McClanahan, 474 F.3d at 833. Furthermore, the evidence must be “substantial” in light

of the record as a whole, “tak[ing] into account whatever in the record fairly detracts from its

weight.” Garner v. Heckler, 745 F.2d 383, 388 (6th Cir. 1984) (citations omitted).

       If there is substantial evidence to support the Commissioner’s findings, they should be

affirmed, even if the court might have decided facts differently, or if substantial evidence would

also have supported other findings. Smith v. Chater, 99 F.3d 780, 782 (6th Cir. 1996) (citations

omitted); Ross v. Richardson, 440 F.2d 690, 691 (6th Cir. 1971) (citation omitted). The court may

not re-weigh evidence, resolve conflicts in evidence, or decide questions of credibility. Garner,

745 F.2d at 387. The substantial evidence standard allows considerable latitude to administrative

decision makers because it presupposes “there is a ‘zone of choice’ within which the

Commissioner can act, without the fear of court interference.” McClanahan, 474 F.3d at 833

(quoting Buxton v. Halter, 246 F.3d 762, 772 (6th Cir. 2001)).

       The court may consider any evidence in the record, regardless of whether it has been cited

by the ALJ. Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The court may

not, however, consider any evidence which was not before the ALJ for purposes of substantial

evidence review. Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). Furthermore, the court is

under no obligation to scour the record for errors not identified by the claimant, Howington v.

Astrue, No. 2:08-CV-189, 2009 WL 2579620, at *6 (E.D. Tenn. Aug. 18, 2009) (stating that

assignments of error not made by claimant were waived), and arguments not raised and supported

in more than a perfunctory manner may be deemed waived, Woods v. Comm’r of Soc. Sec., No.

1:08-CV-651, 2009 WL 3153153, at *7 (W.D. Mich. Sept. 29, 2009) (citing McPherson v. Kelsey,




                                                6
125 F.3d 989, 995-96 (6th Cir. 1997)) (noting that conclusory claims of error without further

argument or authority may be considered waived).

       B.      RFC Assessment

       Plaintiff argues the ALJ’s assessment of his physical RFC is not supported by substantial

evidence. In doing so, Plaintiff challenges the ALJ’s decision to assign little weight to the opinions

of Plaintiff’s treating physician, Dr. Michael Odell.         Plaintiff also challenges the ALJ’s

determination that Plaintiff’s statements concerning his symptoms are not entirely consistent with

the record.

       A claimant’s RFC is the most they can do despite their impairments. 20 C.F.R. §

404.1545(a)(1). In other words, the RFC describes “the claimant’s residual abilities or what a

claimant can do, not what maladies a claimant suffers from—though the maladies will certainly

inform the ALJ’s conclusion about the claimant’s abilities.” Howard v. Comm’r of Soc. Sec., 276

F.3d 235, 240 (6th Cir. 2002). An ALJ is responsible for determining a claimant’s RFC after

reviewing all of the relevant evidence in the record. Rudd v. Comm’r of Soc. Sec., 531 F. App’x

719, 728 (6th Cir. 2013).

               1.      The ALJ’s Consideration of Dr. Odell’s Opinions

       In considering a claim of disability, “the ALJ evaluates all relevant medical and other

evidence and considers what weight to assign to treating, consultative, and examining physicians’

opinions.” Eslinger v. Comm’r of Soc. Sec., 476 F. App’x 618, 621 (6th Cir. 2012) (citing 20

C.F.R. § 404.1545(a)(3)). A medical opinion from a treating source must be given controlling

weight if it “is well-supported by medically acceptable clinical and laboratory diagnostic




                                                  7
techniques” and “not inconsistent with the other substantial evidence” in the record.3 Gayheart v.

Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (citation omitted); 20 C.F.R. § 404.1527.

While treating physicians’ opinions are often afforded greater weight than those of examining

physicians, “a treating source’s opinion may be given little weight if it is unsupported by sufficient

clinical findings and is inconsistent with the rest of the evidence.” Morr v. Comm’r of Soc. Sec.,

616 F. App’x 210, 211 (6th Cir. 2015) (citing Bogle v. Sullivan, 998 F.2d 342, 347-48 (6th Cir.

1993)); see also Gayheart, 710 F.3d at 376 (noting that “two conditions” must be met for treating

physician to automatically receive controlling weight (citing 20 C.F.R. § 404.1527(c)(2))).

       When an ALJ “give[s] a treating source’s opinion less than controlling weight, she must

give ‘good reasons’ for doing so that are sufficiently specific to make clear to any subsequent

reviewers the weight given to the treating physician’s opinion and the reasons for that weight.”

Morr, 616 F. App’s at 211 (citations omitted). The stated reasons must be supported by the

evidence in the record. Gayheart, 710 F.3d at 376 (citation omitted). If a treating-source opinion

is not given controlling weight, the ALJ must weigh the opinion based on all relevant factors,

including the nature and length of the treatment relationship, the specialization of the medical

source, the consistency and supportability of the opinion, and other factors. Id. (citing 20 C.F.R.



3
 The treating physician rule has been abrogated as to claims filed on or after March 27, 2017. See
20 C.F.R. § 404.1520c (“We will not defer or give any specific evidentiary weight, including
controlling weight, to any medical opinion(s) . . . including those from your medical sources.”);
see also Revisions to Rules Regarding the Evaluation of Medical Evidence, 82 Fed. Reg. 5844-01,
2017 WL 168819, at *5852-57 (Jan. 18, 2017). The new regulations eliminate the term “treating
source,” as well as what is customarily known as the treating source or treating physician rule. As
Plaintiff’s application was filed before March 27, 2017, the treating physician rule applies. See 20
C.F.R. § 404.1527. The current version of 20 C.F.R. § 404.1527 differs from the version in effect
at the time of the ALJ’s determination; however, the differences are not substantive and do not
impact this memorandum and order. The Court cites to the current version herein.
                                                 8
§ 404.1527(c)(2)-(6)). The ALJ is not, however, required to engage in a protracted discussion of

the reasons. See, e.g., Allen v. Comm’r of Soc. Sec., 561 F.3d 646, 651 (6th Cir. 2009) (ALJ’s one-

sentence justification for discounting treating physician’s opinion “reach[ed] several of the factors

that an ALJ must consider,” and satisfied good reasons requirement. (citations omitted)).

        Plaintiff’s treating physician, Dr. Odell, offered two opinions in support of Plaintiff’s

claims: (1) an opinion that Plaintiff “is permanently disabled secondary to arthritis of shoulders,”

and “[i]s unable to work at this time,” signed December 28, 2015 (Tr. 498); and (2) an opinion that

Plaintiff “is unable to do any meaningful lifting with his arms,” because he has “degenerative

arthritis of both shoulders,” and “severe limitation of motion and pain with all use of the

shoulders,” signed July 24, 2017 (Tr. 583).

        Regarding these opinions, the ALJ wrote:

               Dr. Michael Odell’s statements that the claimant is unable to do any
               meaningful lifting with [his] arms (Exhibit 16F) and that the
               claimant is permanently disabled and is unable to work (Exhibit 9F)
               are given little weight. Dr. Odell’s opinions are not supported by
               his own treatment records that routinely reflect no musculoskeletal
               findings. Further, his opinions are not consistent with examinations
               by other treating and examining sources that show full strength and
               good range of motion of both upper extremities; and are not
               consistent with improvement in the claimant’s pain with medication.
               Further, Dr. Odell’s conclusion that the claimant is permanently
               disabled and unable to work is dispositive of the case, and, as such,
               is a finding reserved to the Commissioner.

(Tr. 39).

        Plaintiff concedes Dr. Odell’s December 2015 opinion that Plaintiff is “permanently

disabled and “unable to work” is on an issue reserved to the Commissioner. [Doc. 16 at Page ID

# 647]. As such, this opinion is “not entitled to any particular weight,” and the ALJ was only

required to “explain the consideration given” to the opinion. Johnson v. Comm’r of Soc. Sec., 535
                                                 9
F. App’x 498, 505 (6th Cir. 2013) (quoting Turner v. Comm’r of Soc. Sec., 381 F. App’x 488, 492-

93 (6th Cir. 2010) (other citation omitted)). The ALJ explained the consideration he gave Dr.

Odell’s December 2015 opinion; accordingly, the Court finds no error in the ALJ’s assessment of

that opinion.

       This leaves Dr. Odell’s July 2017 opinion that Plaintiff “is unable to do any meaningful

lifting with his arms,” because he has arthritis and “severe limitation of motion and pain with all

use of the shoulders.” (Tr. 583). Plaintiff argues the ALJ’s assessment of this opinion is erroneous

because, in fact, Dr Odell “was furnished copies of records from other physicians which show that

the Plaintiff’s condition was so severe that he required total shoulder replacements in both arms.”

[Doc. 16 at Page ID # 645]. Plaintiff further argues the ALJ erred by failing to discuss a February

2017 CT scan of Plaintiff’s left shoulder “which showed severe degenerative changes” (Tr. 546),

and a July 2015 note from Plaintiff’s records at the Simpson Clinic, stating “Pt definitely needs to

be on disability . . . severe shoulder degeneration as noted on MRI.” (Tr. 440).

       As the Commissioner argues, it is well-established that an ALJ’s decision is “not subject

to reversal merely because there exists in the record substantial evidence to support a different

conclusion.” McClanahan v. Comm’r of Soc Sec., 474 F.3d 830, 833 (6th Cir. 2006) (internal

quotation marks and citation omitted). Moreover, contrary to Plaintiff’s argument, the ALJ did

discuss both the MRI and the CT scan of Plaintiff’s left shoulder, albeit not specifically in his

discussion of Dr. Odell’s opinion (Tr. 35-36). See Gardner v. Colvin, No. 1:12CV2498, 2014 WL

1116903, at *5 (N.D. Ohio Mar. 19, 2014) (approving the ALJ’s assessment of treating physician’s

opinion after “reviewing the ALJ’s entire decision”). The ALJ acknowledged that both imaging

studies showed severe degenerative arthritis in the left shoulder, and that Plaintiff was scheduled


                                                10
for surgery (Tr. 35-36, 39). The ALJ also very clearly explained what evidence in the record he

found inconsistent with Dr. Odell’s opinion, which justifies the ALJ’s decision Dr. Odell’s opinion

controlling weight. This evidence includes: exams performed by providers at Tennessee Ortho on

June 28 and September 6, 2016, which showed a 140 degree range of motion in Plaintiff’s

shoulders, and normal strength (Tr. 38, 535, 539); a consultative exam performed on September

14, 2015, which showed full range of motion in both shoulders and full strength (Tr. 38, 423); the

fact that Plaintiff experienced some improvement in his symptoms with medication4—Plaintiff’s

doctors even reduced his pain medication as late as June 2017 (Tr. 38, 488, 551-553); findings

from the state agency non-examining consultants that Plaintiff was able to lift and carry up to 20

pounds occasionally and 10 pounds frequently, with limited reaching overhead (Tr. 38, 98, 112-

13); and exam results from June 2015 showing that despite his severe shoulder arthritis, Plaintiff

had good range of motion in both shoulders (Tr. 37-38, 310).

       The Court finds it is reasonable for the ALJ to conclude this evidence is inconsistent with

the extreme limitations opined to by Dr. Odell. The record reflects the ALJ did not mischaracterize

this evidence, and Plaintiff has not cited any significant treatment or events in Plaintiff’s medical



4
 The ALJ found Plaintiff had “conservative” treatment of his shoulders (Tr. 38). Despite findings
of severe shoulder degeneration as early as July 2015, Plaintiff did not have his first shoulder
surgery until August 17, 2017. The Court notes surgery is not considered conservative treatment
and that the first surgery was rescheduled three times. The record reflects that after the surgery
was first scheduled, it was rescheduled once because Plaintiff had been discharged from his pain
clinic for overtaking his pain medication (Tr. 532, 575), once because the surgeon was in a car
accident, and once because Plaintiff’s father died (Tr. 74). The ALJ acknowledged Plaintiff was
scheduled for surgery, and the ALJ’s finding that Plaintiff did experience some improvement in
functioning with medication between July 2015 and August 2017 is borne out in the record (Tr.
38; 530 [Feb. 2017 - pain 5/10]; 541 [May 2016 - pain 4/10]; 548 [May 2017 – “quality of life is
50% better with medication” and “function has improved”]; 563 [Jan. 2017 – same as May 2017
and “able to do independent ADLs”]).
                                                11
history which the ALJ overlooked. The discussion of this evidence shows the ALJ considered the

relevant evidence, as he is required to do, and determined Dr. Odell’s opinion should not be given

controlling weight. Moreover, the ALJ provided good reasons for his decision to assign limited

weight, including inconsistency with the record as a whole and lack of supportability. The ALJ

also acknowledged Dr Odell was a treating source (Tr. 36).

       Based on a review of the record and the ALJ’s explanations for the weight he assigned to

Dr. Odell’s opinions, the Court finds the ALJ followed the proper legal standards in weighing the

opinions and further that the ALJ’s determination to assign them little weight is supported by

substantial evidence. Plaintiff’s motion will be denied in this regard.

               2.      Subjective Symptoms

       In challenging the ALJ’s RFC assessment, Plaintiff also argues the ALJ failed to properly

weigh Plaintiff’s “subjective allegations.” [Doc. 16 at Page ID # 647]. He acknowledges that

ordinarily an ALJ’s “credibility5 determination is entitled to great deference,” but he contends that

in this case, the ALJ committed harmful error [id. at Page ID # 647-48]. Specifically, he points to

the objective evidence showing severe arthritis in his shoulders and Dr. Odell’s opinion that he

cannot do any “meaningful lifting,” contending these items are consistent with his testimony and

other statements about his condition.

       Social Security Ruling (“SSR”) 16-3p provides guidance as to how the SSA evaluates a

claimant’s statements regarding the intensity, persistence, and limiting effects of symptoms in


5
 SSR 16-3p eliminated use of the term “credibility,” effective March 2016, thereby superseding
SSR 96-7p, which used the old terminology. See SSR 16-3p, 2016 WL 1119029, at *1 (Mar. 16,
2016). It further clarified that subjective symptom evaluation is not an examination of a claimant’s
character. The ALJ analyzed Plaintiff’s subjective symptom reports pursuant to SSR 16-3p (Tr.
16).
                                                  12
disability claims. In this case, the ALJ found the evidence as a whole did not support of a finding

of any limitations beyond light work, with only frequent postural movements, no overhead

reaching, and avoiding concentrated exposure to hazards (Tr. 36). An examination of the ALJ’s

decision shows that he set forth and discussed the relevant evidence in a sufficiently thorough

manner.

       After describing Plaintiff’s testimony and descriptions of his symptoms, the ALJ wrote:

                       After careful consideration of the evidence, the undersigned
               finds that the claimant’s medically determinable impairments could
               reasonably be expected to cause the alleged symptoms; however, the
               claimant’s statements concerning the intensity, persistence and
               limiting effects of these symptoms are not entirely consistent with
               the medical evidence and other evidence in the record for the reasons
               explained in this decision.

                        The objective evidence establishes impairments of the
               bilateral shoulders and lumbar spine with associated pain and
               symptoms that could reasonably be expected to restrict his ability to
               lift, carry and reach, particularly lifting up to 100 pounds as required
               in his last job as motor assembler. However, the totality of the
               evidence is not consistent with limitations in functioning that would
               preclude all work activity.

(Tr. 37). The ALJ then went on to list the normal examination findings regarding Plaintiff’s

shoulder strength and range of motion, Plaintiff’s improvement in functioning with medication,

and the findings of the state agency non-examining consultants (Tr. 37-38). The Court discussed

this evidence in more detail and cited to its place in the record in connection with the treating

physician issue, and will not do so again here. It suffices to repeat that the ALJ did not

mischaracterize this evidence, and Plaintiff does not cite to any major events or notations in

Plaintiff’s medical history which the ALJ overlooked. Moreover, it is appropriate for the ALJ to




                                                 13
consider such evidence when evaluating a claimant’s alleged symptoms. See 20 C.F.R. §

404.1529(c).

       The ALJ also relied on Plaintiff’s activities of daily living, finding:

                       Despite pain, the claimant drives, watches television, reads,
               and visits family members. He walks for exercise, and he can walk
               five miles before having to stop and rest. The claimant’s report that
               he can “always” follow instructions and that he completes tasks is
               not indicative of significant difficult with attention and
               concentration with pain. (Exhibit 10E and testimony).

(Tr. 39). As with the other evidence, the ALJ did not mischaracterize or overstate Plaintiff’s

activities of daily living, and it was proper for the ALJ to consider daily activities as one factor in

the evaluation of a claimant’s subjecting complaints. See Temples v. Comm’r of Soc. Sec., 515 F.

App’x 460, 462 (6th Cir. 2013) (citing Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 531 (6th Cir.

1997)); see also 20 C.F.R. § 404.1529.

       For these reasons, the Court finds the ALJ properly evaluated Plaintiff’s subjective

complaints and alleged symptoms in a manner consisted with relevant SSA policies and

regulations, including SSR 16-3p and 20 C.F.R. § 404.1529. Such evaluations are properly

entrusted to the ALJ, Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 247 (6th Cir. 2007); Jones v.

Comm’r of Soc. Sec., 336 F.3d 469, 476 (6th Cir. 2003), and Plaintiff has failed to show any error

in the ALJ’s decision in this regard.

       In sum, Plaintiff has failed to show any harmful error in the weight assigned to Dr. Odell’s

opinion or in the ALJ’s consideration of Plaintiff’s alleged symptoms. The Court finds the RFC

is supported by substantial evidence in the record, including all of the medical and other evidence

discussed above.



                                                  14
       C.      Step Four

       At step four, the ALJ found Plaintiff was capable of performing his past relevant work,

which the ALJ classified as a lab technician, a job Plaintiff last performed from May 1990 until

October 20036 (Tr. 204). Plaintiff argues the ALJ misclassified his work, and furthermore the last

time he performed that job was nearly fourteen years before the ALJ’s decision, which is too

remote to be considered relevant. The Commissioner argues the ALJ was permitted to rely on the

testimony of the VE regarding the classification of Plaintiff’s past work, and that the applicable

regulation, 20 C.F.R. § 404.1565, contemplates any work performed within 15 years can be

considered past relevant work. After very careful consideration of this issue, the Court has

concluded the Commissioner’s argument prevails in this case.

               1.      Classification of Past Work

       The VE testified Plaintiff’s past relevant work included work as a lab technician (Tr. 87),

which is the title Plaintiff listed in his Work History Report (Tr. 204). The DOT classifies this as

a light, skilled job, with the following duties:

               Conducts chemical and physical laboratory tests of solid materials,
               liquids, and gases, and analyzes test data for variety of purposes,
               such as research, product development, quality control, criminal
               investigation, and establishing standards, involving experimental,
               theoretical, or practical application of chemistry and related
               sciences: Sets up laboratory equipment and instrumentation required
               for tests, research, or process control. Tests and analyzes products,
               such as food, drugs, fertilizers, plastics, paints, detergents, paper,
               petroleum, and cement, to determine strength, stability, purity,
               chemical content, and other characteristics. Tests and analyzes
               materials and substances, such as ores, minerals, gases, soil, water,

6
  Plaintiff worked as a motor assembler from September 2004 until June 2015, when he stopped
working altogether (Tr. 204). The VE testified this job is generally performed at the medium
exertional level and Plaintiff performed it at the heavy exertional level (Tr. 87). Because the ALJ
limited Plaintiff to a light work RFC, this job is not relevant to the step four analysis.
                                                  15
               and pollutants. Documents results of tests and analyses. May
               prepare chemical solutions for use in processing materials,
               following standardized formulas or experimental procedures. May
               test and analyze radioactive and biological materials, applying
               knowledge of radiochemical procedures, emission spectrometry,
               and related techniques.

DOT code 022.261-010.

       Plaintiff points out that the state agency reviewers classified Plaintiff’s past work as an

inker (Tr. 101, 115):

               Compares color of printing ink with sample to ensure adherence to
               formula or customer specifications: Determines ink viscosity by
               timing flow from test cup and adds desired amount of solvent to
               meet viscosity requirements for kind of ink and application. Fills
               ink reservoirs in presses and adds more solvent to thin ink or
               uncovers reservoirs to allow evaporation of excess solvent during
               press run. May fill lubricating cups with oil and grease. May assist
               press operator to set up printing press.

DOT code 659.667-010.

       Plaintiff’s “lab technician” job was for a gift wrap printing company (Tr. 204). When

asked to describe his lab technician job in his Work History Report, Plaintiff wrote: “formulated

+ matched ink colors, writing formulas for printing inks for giftwrap printing presses[,] also

performed QC checking colors for matching,” and “lifted pales of coloring match components to

carry to lab.” (Tr. 206). Based solely on the brief description on the Work History Report,

Plaintiff’s past work does seem more akin to an inker than a lab technician, as those terms are

defined in the DOT. Nevertheless, as the Commissioner argues, Plaintiff, who was represented by

counsel at the hearing, did not object to the classification, question the VE about what duties were

required by a DOT lab technician, explain what his actual past work required, or argue there was

a discrepancy between Plaintiff’s past work and the DOT. Accordingly, the Court concludes the


                                                16
ALJ did not err by relying on the VE’s testimony concerning Plaintiff’s past work. See Davis-

Byrd v. Comm’r of Soc. Sec., No. 11-cv-15314, 2013 WL 466199, at *12 (E.D. Mich. Jan. 10,

2013) (holding ALJ did not err in relying on VE’s testimony concerning claimant’s past work

where claimant “failed to present any evidence suggesting that the ALJ or the VE had

mischaracterized her past work, or that there was a discrepancy between her past work and the

DOT,” and finding claimant waived the issue (citing Ledford v. Astrue, 311 F. App’x 746, 757

(6th Cir. 2008) (“Nothing in applicable Social Security regulations requires the ALJ to conduct his

or her own investigation into the testimony of a VE to determine its accuracy, especially when the

claimant fails to bring any conflict to the attention of the administrative law judge.” (brackets

omitted)); Beinlich v. Comm’r of Soc. Sec., 345 F. App’x 163, 168-69 (6th Cir. 2009) (“The ALJ

is under no obligation to investigate the VE’s testimony beyond the inquiry mandated by SSR 00–

4p. This obligation falls to the plaintiff’s counsel, who had the opportunity to cross-examine the

VE and bring out any conflicts with the DOT. The fact that plaintiff’s counsel did not do so is not

grounds for relief.”))), report and recommendation adopted, No. 11-15314, 2013 WL 461256 (E.D.

Mich. Feb. 7, 2013).

               2.      Remoteness in Time

       In determining what constitutes past relevant work, the SSA usually only considers work

performed in the past 15 years. “The 15-year guide is intended to insure that remote work

experience is not currently applied,” because a “gradual change occurs in most jobs so that after

15 years it is no longer realistic to expect that skills and abilities acquired in a job done then

continue to apply.” 20 C.F.R. § 404.1565(a). The 15-year period “is generally the 15 years prior

to the time of adjudication at the initial, reconsideration or higher appellate level.” SSR 82-62,


                                                17
1982 WL 31386, at *2 (1982). Plaintiff last performed his lab technician job in October 2003, and

the ALJ adjudicated Plaintiff’s claim in August 2017; thus, Plaintiff last performed this job nearly

fourteen years ago. The Commissioner contends the Court’s inquiry ends there, because all the

regulation requires is that the work be performed within the past 15 years. Plaintiff correctly

argues the issue is not that simple. Plaintiff cites Mowery v. Heckler, 771 F.2d 966 (6th Cir. 1985),

where the Sixth Circuit Court of Appeals reversed an ALJ’s determination that a claimant was

capable of performing his past work as a night watchman, which the claimant had last performed

fourteen years prior to the ALJ’s adjudication. The court noted the 15-year time limit, and

reasoned, “[t]o find appellant can return to a job performed only one year more recent, considering

the other evidence calling into question his ability to perform that job, is to place form before

substance.” Id. at 973.

       Regretfully, the Commissioner does not address Mowery or cite to any authority on this

issue other the regulation, 20 C.F.R. § 404.1565(a). Nevertheless, the Court finds Mowery

distinguishable. The claimant, Mowery, only worked as a night watchman for about one year, and

he was only able to perform the job with the assistance of his children because of “difficulties with

his eye sight and hearing.” Mowery, 771 F.2d at 969. In other words, there was substantial

evidence “calling into question” Mowery’s ability to perform the job at all. Id. at 973. In the case

at bar, Plaintiff worked as a lab technician from May 1990 until October 2003 (Tr. 204), which is

nearly fourteen years. Plaintiff has no mental impairments, nor does he have any other non-

exertional/non-postural impairments (like hearing or eyesight) which might have changed his

ability to perform this job since 2003.




                                                 18
        Moreover, other courts have held that work performed fourteen years ago is not too remote

to qualify as past relevant work. See Nguyen v. Colvin, No. 3:12-CV-02125-ST, 2014 WL 127071,

at *14 (D. Ore. Jan. 13, 2014); Billingsley v. Comm’r of Soc. Sec., No. 5:13CV126, 2014 WL

3054269, at *17 (N.D.W.V. July 3, 2014). Additionally, there is no proof in the record suggesting

that the nature of Plaintiff’s former occupation—whether it be called “inker” or “lab technician”—

has changed significantly since 2003. Accordingly, the Court concludes Plaintiff has not shown

the ALJ erred in relying on the lab technician job to determine Plaintiff does not qualify for

disability benefits.7

        In sum, to the extent Plaintiff argues the ALJ committed harmful error at step four,

Plaintiff’s motion will be denied.

        D.      The Administrative Record

        Plaintiff’s final argument is that the ALJ violated his duty to fully and fairly develop the

record. This argument is based on a series of comments the ALJ made at the hearing about

Plaintiff’s upcoming shoulder surgery and whether Plaintiff was seeking benefits for a defined

period of time, i.e., a closed period of disability:

                ALJ:    Counselor, are you looking for a closed period?

7
  One final point on this issue bears mentioning, although the Court does not rely upon it. At the
hearing, the VE also testified a person with Plaintiff’s RFC could perform work as a mail sorter,
checker or inspector, or small products assembler, and that these jobs existed in substantial
numbers in the national and regional economy (Tr. 88-89). The ALJ did not include any step five
findings in his decision. Neither party addresses this issue, and the Court declines to determine
whether the undisputed existence of other jobs in the national economy available to someone with
Plaintiff’s RFC would render any error at step four harmless. In light of the above analysis, such
a determination would be unnecessary. The Court notes, however, that where “remand would be
an idle and useless formality,” courts are not required to “covert judicial review of agency action
into a ping-pong game.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 547 (6th Cir. 2004) (quoting
NLRB v. Wyman-Gordon, 394 U.S. 759, 766 n.6 (1969) (plurality opinion)).

                                                   19
               A:      No, I’m not.

               ALJ: Why not? . . . . The surgeries will, supposedly, cure his
                    shoulder things, and his back, according to what I see in the
                    radiology report, is minimal or mild at best.
               ....

               ALJ:    His recovery period is going to be less than a year, which it
                       should be, for both shoulders. I have a problem with it. Why
                       don’t you come back when he’s recovered, and see how he
                       is? That’s my answer to you. Now if you’re . . . not looking
                       for a closed period, that’s fine. You don’t have to. I just
                       wondered if you were.
               ....

               A:      A closed period to end?

               ALJ:    On the date of his surgery. It’s up to you.
               ....

               A:      There’s no way he’ll be able to work for the next, at least,
               eight to—eight months to a year.

(Tr. 83-85). Plaintiff argues this exchange indicates the ALJ was willing to award a closed period

of benefits from the alleged onset date through the date of the surgeries.

       Although an ALJ “has a basic obligation to develop a full and fair record,” the ALJ “is not

required to act as the claimant’s counsel or produce evidence for the claimant.” Dodson v. Comm’r

of Soc. Sec., No. 1:12-CV-109, 2013 WL 4014715, at *13 (E.D. Tenn. Aug. 6, 2013) (citing Born

v. Sec’y of Health & Human Servs., 923 F.2d 1168, 1172 (6th Cir.1990); Duncan v. Sec’y of Health

& Human Servs., 801 F.2d 847, 856 (6th Cir.1986)). “An ALJ has discretion to determine whether

further evidence, such as additional testing or expert testimony, is necessary.” Brooks v. Astrue,

No. 3:09-CV-432, 2011 WL 652839, at *8 (E.D. Tenn. Jan. 26, 2011) (quoting Foster, 279 F.3d

at 355 (internal quotation marks omitted)), report and recommendation adopted, No. 3:09-CV-432,


                                                 20
2011 WL 652837 (E.D. Tenn. Feb. 14, 2011). Further, because here Plaintiff was represented by

counsel at the administrative level, “[t]he ALJ was entitled to assume that Plaintiff . . . was

presenting her best evidence in favor of benefits.” Birdwell v. Barnhart, No. 2:06-0063, 2008 WL

2414828, at *10 (M.D. Tenn. June 12, 2008) (citing Delgado v. Comm’r of Soc. Sec., 30 F. App’x

542, 549 (6th Cir.2002); Glen v. Sec’y of Health & Human Servs., 814 F.2d 387, 391 (7th Cir.

1987)).

          Plaintiff does not specify what additional proof he believes the ALJ should have developed.

It actually appears the ALJ was trying to get more information about Plaintiff’s shoulders for the

record. Moreover, as the Commissioner argues, it is clear from the decision that the ALJ

considered evidence covering the entire relevant time period and evaluated all of Plaintiff’s

complaints. There was sufficient evidence in the record for the ALJ to properly consider Plaintiff’s

impairments, as discussed throughout this opinion. As such, the Court concludes the ALJ did not

violate his duty to develop the record by questioning Plaintiff about whether he was seeking a

closed period of benefits. Plaintiff’s motion will be denied in this regard.

V.        CONCLUSION

          For the foregoing reasons, it is ORDERED that:

                 (1) Plaintiff’s motion for judgment on the pleadings [Doc. 15] is DENIED;

                 (2) the Commissioner’s motion for summary judgment [Doc. 18] is GRANTED;
                    and

                 (3) the Commissioner’s decision denying benefits is AFFIRMED.

          SO ORDERED.

          ENTER:                               s/fâátÇ ^A _xx
                                               SUSAN K. LEE
                                               UNITED STATES MAGISTRATE JUDGE
                                                 21
